Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a shift register for a display driver. 
 Independent claim 23 is drawn to the general notion of a method for operating a claim 1 apparatus. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a sensing cascade circuit and a sensing pre-charge reset circuit coupled to a sensing cascade node; a display pre-charge reset circuit, a sensing pre-charge reset circuit, and an output circuit coupled to a pull-up node; the display pre-charge reset circuit also coupled to a first signal input terminal, a reset signal terminal, a first power supply terminal, and a second power supply terminal; the sensing cascade circuit also coupled to a second signal input terminal and a second clock signal terminal; the sensing pre-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael J Eurice/Primary Examiner, Art Unit 2693